DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant’s amendment to the specification has been considered and entered for the record. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Yasujiro et al. (WO 2007/136073 A1 – hereafter ‘073).
‘073 discloses a system for judging cell detachment (Abstract) that discloses the following limitations for claim 1: 
“A system”: ‘073 discloses a cell detachment system ([0005]) that is being interpreted as the system of the instant application.  
“an imaging system configured to image a plurality of cells in a cell culture vessel being dissociated from at least one surface of the cell culture vessel by at least one cell dissociation agent”: ‘073 discloses an imaging system that includes a microscope (Fig. 1) that includes an objective (objective 103), a camera (camera 104) and a light source (illumination device 106; [0011]).  This system monitors the cells that have been detached (i.e. dissociated from a surface) by using an agent such as trypsin.  
“at least one controller coupled to the imaging system”: ‘073 discloses a control device (device 105; Fig. 1; [0011]; i.e. the controller) that is connected to the imaging device.  
“the at least one controller coupled to memory storing instructions that when executed”: The control device of ‘073 includes a memory ([0011]) that can store a program that can execute instructions.  
“control the imaging system to capture a sequence of images of at least some cells in the plurality of cells during dissociation”: ‘073 discloses continuously photographing the cells that have been detached from the surface ([0017]).  This photography is being interpreted as taking a sequence of images.  
“use said sequence of images to identify when to neutralize the at least one cell dissociation agent.”: ‘073 discloses that the images are used to send a solution to neutralize the trypsin within the system ([0014]).  
‘073 discloses a system for judging cell detachment (Abstract) that discloses the following limitations for claim 19: 
“A method”: ‘073 discloses a cell detachment system and method ([0005]) that is being interpreted as the system and method of the instant application.
“receiving a cell culture vessel storing a plurality of cells being dissociated from at least one surface of the cell culture vessel by at least one cell dissociation agent”: ‘073 discloses a cell culture container (container A; Fig. 1) that has a plurality of cells on a surface that are detached/dissociated by the addition of trypsin ([0041]).  
“capturing, by an imaging system, a sequence of images of at least some cells in the plurality of cells during dissociation”: ‘073 discloses continuously photographing the cells that have been detached from the surface ([0017]).  This photography is being interpreted as taking a sequence of images.  
“identifying, using at least one controller coupled to the imaging system, when to neutralize the at least one cell dissociation agent using the sequence of images.”: ‘073 discloses that the images are used to send a solution to neutralize the trypsin within the system ([0014]).
Therefore, ‘073 meets the limitation of claims 1 and 19. 


Allowable Subject Matter
Claims 2-14 and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 2, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a system where the sequence of images comprises a first plurality of images of the at least some cells in a plurality of focal planes and a second plurality of images of the at least some cells in the plurality of focal planes.
For claim 6, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a system when identifying when to neutralize the at least one dissociation agent using the sequence of images at least in part by: obtaining at least one feature using at least one image in the sequence of images; providing the at least one feature as input to a classifier; and determining when to neutralize the at least one dissociation agent based on the output of said classifier generated using the at least one feature as an input.
For claim 10, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a system capturing includes obtaining a sequence of image sets, each image set containing, for each of a plurality of focal planes, an image of the at least some cells in the plurality of cells.
For claim 20, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method where the step of  capturing the sequence of images comprises capturing a first plurality of images of the at least some cells in a plurality of focal planes and 8068125.1Application No.: 16/614,5385 Docket No.: T0733.70009US02 Second Preliminary Amendment subsequently capturing a second plurality of images of the at least some cells in a plurality of focal planes.
For claim 24, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method when identifying when to neutralize the at least one cell dissociation agent comprises: obtaining at least one feature using at least one image in the sequence of images; providing the at least one feature as input to a classifier; and determining when to neutralize the at least one dissociation agent based on output of the classifier generated using the at least one feature as input.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiomi et al. (US 2003/0059103 A1) discloses a system for inspecting an object on a substrate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799